Appeal by defendant, as limited by his motion, from a sentence of the County Court, Suffolk County (Copertino, J.), imposed January 6, 1982 on his conviction of manslaughter in the first degree, upon his plea of guilty, the sentence being an indeterminate term of imprisonment of 8Vs to 25 years. Sentence reversed, as a matter of discretion in the interest of justice, and matter remitted to the County Court, Suffolk County, for further proceedings consistent herewith. In our view, the sentence was excessive and should be reduced to an indeterminate term of imprisonment of 5 to 15 years. However, the People consented to the plea, in part, upon the court’s promise to impose a sentence of 8Vs to 25 years. Therefore, we vacate the sentence and remit the case to the County Court for further proceedings, at which the People shall be afforded the opportunity to withdraw their consent to the plea agreement. Should the People opt for withdrawal, the defendant’s plea shall be vacated and he shall be permitted to plead anew. Should they decline to do so, then the County Court shall impose a sentence consistent with the views expressed herein (see People v Farrar, 52 NY2d 302; People v Thompson, 91 AD2d 672). Gulotta, J. P., Brown, Rubin and Boyers, JJ., concur.